Case: 20-11127      Document: 00515881411         Page: 1     Date Filed: 06/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 1, 2021
                                  No. 20-11127
                               Conference Calendar                       Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Leos Jaimes Perez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-122-1


   Before Davis, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Leos Jaimes
   Perez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Perez has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11127     Document: 00515881411          Page: 2   Date Filed: 06/01/2021




                                   No. 20-11127


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2